La Jueza Presidenta Oronoz Rodríguez
concurrió con el resultado e hizo constar la expresión siguiente:
Examinada la Resolución de Inhibición emitida por el Hon. Carlos Candelaria Rosa, coincido con la opinión per curiam en cuanto a que las expresiones del juez violentaron lo dispuesto en los Cánones 6 y 14 de Ética Judicial, 4 LPRA Ap. IV-B. Sin embargo, no estoy de acuerdo con el análisis expuesto en el acápite IV de la opinión por los fundamentos que expresé en el voto particular disidente que emití en In re Candelaria Rosa, 194 DPR 198, 201-209 (2015). Por lo tanto, considero que pro-cede suspender al juez Candelaria Rosa por el término de tres meses por violar los Cánones 6 y 14, mas no los Cánones 1, 3 y 8 de Ética Judicial, supra.
La Juez Asociada Señora Rodríguez Rodríguez y el Juez Asociado Señor Colón Pérez disintieron con sendas opinio-nes escritas. El Juez Asociado Señor Kolthoff Caraballo y el Juez Asociado Señor Estrella Martínez no intervienen.